Citation Nr: 0823910	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  04-41 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for asthma, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Seesel, Associate Counsel


INTRODUCTION

The veteran had active service from June 1955 until March 
1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2003 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board previously considered this appeal in June 2007 and 
February 2008 and remanded the claim for additional 
development.  The RO/Appeals Management Center (AMC) 
completed all requested development, but continued the denial 
of benefits sought.  As such, this matter is properly 
returned to the Board for appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a Travel Board hearing at the St. 
Petersburg, Florida RO in his November 2004 VA Form 9 (Appeal 
to Board of Veterans' Appeals).  The Travel Board hearing was 
held in January 2007.  Subsequently, a Board decision in June 
2007 remanded the claim for additional development.  By 
letter dated in January 2008, the veteran was apprised that 
the Veterans Law Judge who had conducted the January 2007 
hearing was no longer employed by the Board.  The veteran was 
afforded the opportunity to present testimony at an 
additional hearing.  By correspondence dated in January 2008, 
the veteran requested a videoconference hearing before a 
Veterans Law Judge to be held at the RO in St. Petersburg, 
Florida.  

The record reflects the veteran was scheduled for a 
videoconference hearing in June 2008.  However, prior to the 
hearing, on June 26, 2008, the Board received a letter from 
the veteran indicating that he was unable to appear to his 
scheduled hearing due to medical problems.  The veteran 
requested the videoconference hearing be rescheduled.  In 
July 2008, the Board found that the veteran filed a timely 
motion for rescheduling his Board hearing based upon good 
cause. See 38 C.F.R. §§ 20.702(c); 20.1304(b).  Accordingly, 
as the videoconference hearing has not yet been conducted, 
the RO should schedule such a hearing.  38 U.S.C.A. § 7107 
(West 2002); 38 C.F.R. § 19.75, 19.76, 20.703, 20.704, 
20.707, 20.904.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a videoconference 
hearing in connection with his appeal to 
be held at the RO in St. Petersburg, 
Florida.  Notification of the hearing must 
be mailed to the veteran at his current 
address.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


